Atkinson, J.
1. If a warehouseman, who receives • cotton for storage, knows of a superior mortgage lien thereon, and sells and secretes the cotton and thus puts it beyond the power of the mortgagee to enforce this lien, he thereby commits a tort, and the mortgagee has a right of action against such warehouseman for such damages as he sustains. The measure 61 damages is the value of the property wrongfully secreted and sold by the warehouseman, not, of course, exceeding the amount of his debt, principal and interest. Harris v. Grant, 96 Ga. 211 (23 S. E. 390); Benton v. McCord, 96 Ga. 393 (23 S. E. 392); Reid v. Matthews, 102 Ga. 189 (29 S. E. 173, 66 Am. St. R. 164); DeVaughn v. Harris, 103 Ga. 102 (29 S. E. 613); Anderson v. Adams, 117 Ga. 919 (43 S. E. 982). This rule is not different where the mortgage embraces other property than that concealed and disposed of by the warehouseman, the mortgagee having the right to enforce his mortgage against any of the mortgaged property.
2. Where a tort of the character dealt with in the first headnote is committed by a surviving partner, whose firm received such cotton for storage from the mortgagor, the firm would not be liable to the mortgagee for such concealment and disposition of the mortgaged property by the surviving partner. Civil Code (1910), §3164.
3. Where a suit is brought against a surviving partner for a tort which he commits, of the character above dealt with, for the purpose of holding the firm liable in damages therefor, .and the surviving partner is duly served with the petition and process, the action may proceed against him individually, notwithstanding the judgment will not bind the firm assets. Doody Company v. Jeffcoat, 127 Ga. 301 (56 S. E. 421).
4. Applying the above principles, the original petition was not subject to general or special grounds of demurrer.
*781No. 3966.
September 20, 1924.
5. A warehouseman receiving cotton for storage, who in good faith and without notice, actual or constructive, of a pre-existing mortgage, makes advances thereon to the owner, can in defense to an action brought by the mortgagee against him, alleging wrongful concealment and disposition of such cotton with notice of such mortgage, insist that he did not wrongfully conceal and dispose of the cotton, but that he made such advances in good faith and without notice, actual or constructive, of the existing mortgage; but notwithstanding such facts of defense, the warehouseman would not be entitled to an injunction staying the suit of the mortgagee until the mortgagee had exhausted other property than the cotton embraced in his mortgage.
6. Applying the above principles, the court did not err in sustaining the demurrer to the cross-action of the defendant. Nothing herein contained shall be held to conclude the defendant from pleading the above facts in defense to an action brought by the plaintiff.

Judgment affirmed.


All the Justices concur.

Paul Blanchard and Worsley & Flournoy, for plaintiff in error.
Blade & Swift and J. F. Terry, contra.